Title: To Benjamin Franklin from John Paul Jones, 21 February 1780
From: Jones, John Paul
To: Franklin, Benjamin


Honored and dear Sir
L’Orient Feby. 21st. 1780
I have received your Excellencies letter of the 16th.— I am exceedingly Sorry that the Alliance is not in the readiness that you Imagined.— I was in hopes to have sent for your Satisfaction the Certificate of the Master Builder here respecting the repairs that are indispensably necessary to render the Ship fit for Service; but the Kings affairs out of Town prevented his accompanying me on Board.— The Carpinter of the Ship Certifies that the Cutwater cannot be Secured without heaving Down— that the Ships Bottom wants to be Caulked as well as the Decks and Upper Works, that the Bowsprit being loose must be Shortened by the Hul & Secured, and that the Channel Bars and several knees being loosened must be New Bolted and Secured &c.— I will however send you by the next Post a positive and particular account with the Certificate of the Kings Master Builder as I hope to have him with me to Morrow to Survey the Ship.— If it is found possible to repair her in the Road I shall not think of heaving Down especially as the Copper Bottom cannot be had. The Ship however cannot go to Sea without Sails, and the Rigging must actually be repaired it never having been refitted Since the Ship was Launched.— If there should be found a necessity to bring the Ship into Port or for any assistance from the Port there must be an Order from M. de Sartine.— You may ask me why I did not write for permission Sooner? I answer because I did not know that an Order was necessary from the Minister.— She was detained at Groa till thursday Evening, and ’till that time I was told that the Repairs would be conveniently done at (Terenouvelle) Port Louis at a private Yard, which I thought was better.— Relay on it that I will strictly conform to your Limitations; and if you leave me to Exercise my Judgement I promise you to put the State to no Unnecessary expence.
I have the honor to be always with great and affectionate Respect Your Excellencies most Obliged most Obedient and most humble Servant
Jno P Jones
NB. Unless the Prize Money is paid I shall have my Throat Cut.
His Excellency Benjamin Franklin Esqr. &c &c.

 Endorsed: Commodore Jones
Notation: J.P. Jones. L’Orient Feby 21. 80

